WASHINGTON MUTUAL INVESTORS FUND, INC. BY-LAWS As Amended June 18, 2009 WASHINGTON MUTUAL INVESTORS FUND, INC. BY-LAWS I N D E X Section and TitlePage ArticleI. SHAREHOLDERS 1.01Annual Meetings 4 1.02Special Meetings 4 1.03Place of Meetings 4 1.04Notice of Meetings 4 1.05Quorum 5 1.06Votes Required 5 1.07Proxies 6 1.08List of Shareholders 6 1.09Voting 6 1.10 Action by Shareholders Other than at a Meeting 6 1.11 Shareholder Proposals 7 ArticleII.BOARD OF DIRECTORS 2.01Chairman of the Board 8 2.02Powers 8 2.03Number of Directors9 2.04Election of Directors9 2.05Regular Meetings9 2.06Special Meetings9 2.07Notice of Meetings9 2.08Quorum10 2.09Vacancies10 2.10Compensation and Expenses10 2.11 Action by Directors Other than at a Meeting 10 2.12Committees10 2.13 Holding of Meetings by Conference Telephone Call 11 2.14Retirement11 2.15Directors Emeriti 11 2.16Hiring of Employees or Retaining of Advisers and Experts11 Article III. ADVISORY BOARD 3.01Number and Duties11 3.02Appointment11 3.03Compensation and Expenses 12 3.04Retirement12 ArticleIV. OFFICERS 4.01Executive Officers12 4.02Vice Chairmen of the Board12 4.03President12 4.04Vice Presidents and Assistant Vice Presidents13 4.05Secretary and Assistant Secretaries 13 4.06Treasurer and Assistant Treasurers 13 4.07Subordinate Officers14 4.08Removal14 ArticleV. STOCK 5.01Certificates14 5.02Transfers14 5.03Stock Ledgers14 5.04Record Dates15 5.05Replacement Certificates15 ArticleVI. GENERAL PROVISIONS 6.01Dividends 15 6.02Checks16 6.03Fiscal Year 16 6.04Custodian16 6.05Seal 16 6.06Representation of Shares 16 6.07Prohibited Transactions16 6.08Bonds17 6.09Annual Statement of Affairs 17 Article VII. AMENDMENT
